   Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 1 of 19. PageID #: 1



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



  DANIEL KARON, individually and on                  Case No. : 1:18-cv-2658
  behalf of all others similarly situated,

                 Plaintiff,                          CLASS ACTION COMPLAINT

         v.
                                                     DEMAND FOR JURY TRIAL
  PALMER ADMINISTRATIVE
  SERVICES, INC., a Delaware corporation,
  and JOHN DOE CORPORATION,

                 Defendants.


        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Daniel Karon (“Karon” or “Plaintiff”) brings this Class Action

Complaint and Demand for Jury Trial (“Complaint”) against Defendant Palmer

Administrative Services, Inc. (“Palmer”) and John Doe Corporation (“John Doe

Corporation” and together with Palmer, “Defendants”) to: (1) stop their practice of

placing calls using “an artificial or prerecorded voice” to the telephones of consumers

nationwide without their prior express written consent; and (2) obtain redress for all

persons injured by their conduct. Plaintiff Karon, for his Complaint, alleges as follows

upon personal knowledge as to himself and his own acts and experiences, and, as to all

other matters, upon information and belief, including investigation conducted by his

attorneys.
   Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 2 of 19. PageID #: 2



                                          PARTIES

        1.      Plaintiff Daniel Karon is a natural person and resident of Cuyahoga

County, Ohio.

        2.      Defendant Palmer is a corporation organized and existing under the laws

of the State of Delaware. Palmer systemically and continuously conducts business

throughout this District, the State of Ohio, and the United States. Palmer is registered to

do business in Ohio with the Secretary of State and maintains its corporate offices at

3430 Sunset Avenue, Ocean, New Jersey 07712. Palmer can be served through its

registered agent, Registered Agents Legal Services, LLC, located at 1013 Centre Rd

Suite 403S, Wilmington, Delaware 19805.

        3.      John Doe Corporation is a vendor of Palmer that did not identify itself.

The true identity of John Doe Corporation will be revealed during discovery and Plaintiff

will amend, or seek leave to amend, the Complaint at that time.

                              JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (the “TCPA”), which is a federal statute.

        5.      This Court has personal jurisdiction over Defendants because Defendants

solicit significant consumer business in this District, Palmer has entered into contracts in

this District, and a significant portion of the unlawful conduct alleged in this Complaint

occurred in, and/or was directed, to this District. Specifically, Plaintiff received the

prerecorded call at issue on his cellular telephone, in this District.




                                               2
   Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 3 of 19. PageID #: 3



       6.       Venue is proper in this District under 28 U.S.C. § 1391(b) because Palmer

conducts a significant amount of business within this District and because the wrongful

conduct giving rise to this case occurred in, and/or was directed to, this District. Venue is

additionally proper because Plaintiff resides in this District.

                        COMMON ALLEGATIONS OF FACT

       7.       Palmer is a nationwide provider of automotive extended protection plans

to consumers.

       8.       In recent years, extended protection plan providers, such as Palmer, have

turned to unsolicited telemarketing as a way to increase its customer base. Widespread

telemarketing is a primary method by which Palmer solicits new customers.

       9.       John Doe Corporation initiated a prerecorded telemarketing call to the

cellular telephone numbers of Plaintiff and the Class to promote Palmer in violation of

the TCPA. Palmer hired John Doe Corporation to originate new customers and is

vicariously liable for its illegal telemarketing conduct.

       10.      The TCPA prohibits companies, such as Palmer, from placing calls using

an artificial or prerecorded voice (“prerecorded calls”) when making calls to cellular

telephones without first obtaining consent.

       11.      Palmer has violated, and continues to violate, the TCPA and its

implementing regulations by placing, or having placed on its behalf, prerecorded calls to

cellular telephone subscribers (a) who have not expressly consented to receiving such

calls and/or (b) who have expressly requested not to receive such calls.

       12.      As Congress recognized:

       Many customers are outraged over the proliferation of intrusive, nuisance
       calls to their homes from telemarketers…. Banning such automated or

                                              3
    Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 4 of 19. PageID #: 4



       prerecorded telephone calls to the home, except when the receiving party
       consents to receiving the call or when such calls are necessary in an
       emergency situation affecting the health and safety of the consumer, is the
       only effective means of protecting telephone consumers from this
       nuisance and privacy invasion.1

       13.     Senator Larry Pressler, one of the original drafters of the TCPA, explained

the need for the TCPA by observing that “[u]nlike other communications media, the

telephone commands our instan[t] attention. Junk mail can be thrown away. Television

commercials can be turned off. The telephone demands to be answered.” 137 Cong. Rec.

S18785 (daily ed. Nov. 27, 1991) (statement of Sen. Pressler).

       14.     As explained by the Federal Communications Commission (“FCC”)2, the

TCPA requires “prior express written consent for all autodialed or prerecorded

telemarketing calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-

278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       15.     Yet, in violation of this rule, Defendants fail to obtain any prior express

written consent to place prerecorded calls to consumers’ cellular telephone numbers.

       16.     In response to the liability risk associated with the TCPA, numerous

commercially available services exist to help companies, such as Defendants, that call

others using prerecorded voices, identify cellular subscribers and otherwise ensure that

calls are only made to consenting consumers. For instance, companies such as Infutor,

Nextmark List, and Contact Center Compliance advertise their ability to instantly identify

and flag cellular telephone numbers from calling lists on a recurring basis (such as



1
 Pub. L. No. 102-243 § 2(6, 12) (1991), codified at 47 U.S.C. § 227.
2
 The FCC is the federal agency given the administrative authority to interpret and
enforce the TCPA. 47 U.S.C. § 227(b)(2).
                                             4
   Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 5 of 19. PageID #: 5



weekly or monthly). This type of service can even identify disconnected numbers before

they are recycled, thereby alerting mobile marketers that any consent associated with

those telephone numbers has been terminated.

       17.     Despite the FCC’s ruling, the industry guidelines, and the commercial

availability of programs that help callers filter out non-consenting numbers, Defendants

fail to take the necessary steps to ensure that their prerecorded calls are placed only to

consenting recipients.

       18.     Rather, in an effort to increase revenue and skirt additional costs,

Defendants simply ignore the law when contacting individuals via prerecorded calls to

their cellular telephones.

       19.     Indeed, in 2015, Palmer was sued for alleged TCPA violations, and in

2017, settled that action with their co-defendants for $650,000. See Mey v. Got Warranty,

Inc., No. 5:15-cv-00101, ECF 139-1 Filed 04/05/17 (N.D. W. Va.). As part of that

settlement, Palmer agreed to injunctive relief, specifically, that Palmer

       will require that any entity placing calls on its behalf and any reseller join
       and comply with the standards of conduct adopted by the Vehicle
       Protection Association (“VPA”). NCWC and Palmer will maintain
       evidence of this membership.

Mey v. Got Warranty, Inc., No. 5:15-cv-00101, Class Action Settlement
Agreement, ECF 139-1 at ⁋ 2.2, Filed 04/05/17 (N.D. W. Va.).

       20.     The Vehicle Protection Assocation, or VPA is a not-for-profit trade

association representing the firms that are active in the automotive service contract

industry, such as Palmer. The organization is committed to advocating regulatory

compliance among member companies, educating consumers on their rights, protecting




                                              5
    Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 6 of 19. PageID #: 6



consumers, and otherwise ensuring the integrity of the automotive service contract

industry.

       21.     In 2013, the VPA enacted “Standards of Conduct” which govern the

practices of automotive service contract marketers and plan administrators.3

       22.     The VPA’s Standards of Conduct, which Palmer agreed would be binding

on John Doe Corporation and any other telemarketers acting on its behalf, prohibit the

use of prerecorded messages in telemarketing. The prohibition couldn’t be plainer, stating

“Marketers shall not use prerecorded sales messages at any point during the sales

process.” 4 (emphasis added).

       23.     Furthermore, Palmer, and any telemarketer acting on behalf of Palmer,

would be required under the VPA’s Standards of Conduct to:

       contractually [require] consumer data to be obtained in a lawful manner
       and [obtain] executed affidavits or other documentation from list providers
       and/or lead generators indicating that the consumer data being provided
       was obtained in a lawful manner. Marketers must ensure that a third party
       vendor who sends them transfer calls or leads obtained through outbound
       telemarketing complies with all of the VPA Standards for telemarketing
       found in Section 11.5

       24.     The “Outbound Telemarketing” Section of VPA’s Standards of Conduct,

specifically requires any telemarketer acting on behalf of Palmer, such as John Doe

Corporation, to:

       not conduct any outbound telemarketing unless they have obtained a
       Subscription Account Number (SAN) by registering with the Federal
       Trade Commission and scrub all outbound telemarketing calls against the
       National DNC Registry or they are exempt from these requirements.6



3
  http://www.vpainfo.org/Consumers-Standards-of-Conduct
4
  Id. at ⁋ 11.6.
5
  Id. at ⁋ 9.5.
6
  Id. at ⁋ 11.1.1.
                                            6
    Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 7 of 19. PageID #: 7




         25.   Defendants know or should know that their prerecorded calls are placed to

non-consenting cellular telephone subscribers. Ultimately, Defendants are responsible for

verifying telephone number ownership and obtaining consent before placing prerecorded

calls to cellular telephone subscribers.

         26.   Defendants were, and are, aware that their unsolicited prerecorded calls

were, and are, unauthorized as they fail to obtain prior express written consent before

placing those calls to consumers. Ultimately, consumers are forced to bear the costs of

receiving these unsolicited prerecorded calls.

         27.   Telemarketers can easily and inexpensively avoid calling consumers who

are registered on the National Do Not Call Registry by “scrubbing” their call lists against

the National Do Not Call Registry database. The scrubbing process identifies those

numbers on the National Do Not Call Registry, allowing telemarketers to remove those

numbers and ensure that no calls are placed to consumers whom opt-out of telemarketing

calls.

         28.   To avoid violating the TCPA by calling registered numbers, telemarketers

must scrub their call lists against the Registry at least once every thirty-one days. See 16

C.F.R. § 310.4(b)(3)(iv).

         29.   There are numerous third-party services that will additionally scrub the

call lists for a telemarketer to segment out landline and cellular telephone numbers, since




                                              7
    Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 8 of 19. PageID #: 8



the consent standards differ depending on what type of phone a telemarketer is calling.7

Indeed, one service notes that they can:

       Instantly verify whether a specific phone number is wireless or wireline to
       learn if TCPA regulations apply – and verify the identity of the current
       subscriber to determine if they are the same party who provided you with
       consent.8

       30.     By placing the unsolicited prerecorded calls at issue in this Complaint,

Defendants caused Plaintiff and the other members of the Class actual harm and

cognizable legal injury. This includes the aggravation, nuisance, and invasions of privacy

that result from the sending and receipt of such prerecorded calls, a loss of value realized

for the monies consumers paid to their carriers for the receipt of such prerecorded calls,

and a loss of the use and enjoyment of their phones, including wear and tear to the related

data, memory, software, hardware, and battery components, among other harms.

       31.     In response to Defendants’ unlawful conduct, Plaintiff filed this action

seeking (a) an injunction requiring Defendants to cease all unsolicited prerecorded calling

activities and, (b) an award of actual or statutory damages to the members of the Class

under the TCPA, together with costs and reasonable attorneys’ fees.

               FACTS SPECIFIC TO PLAINTIFF DANIEL KARON

       32.     Plaintiff Karon is the registered account owner and regular user of a

cellular telephone number 216-xxx-2594.

       33.     The 216-xxx-2594 number has been registered on the National Do Not

Call Registry since October 15, 2007.



7
  See e.g. http://www.dncsolution.com/do-not-call.asp;
http://www.donotcallprotection.com/do-not-call-compliance-solutions-1;
http://www.mindwav.com/tcpa_compliance_solution.asp;
8
  https://www.neustar.biz/services/tcpa-compliance
                                             8
   Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 9 of 19. PageID #: 9



       34.     On October 25, 2018 at 10:08 am, Plaintiff received an unsolicited, pre-

recorded phone call on his cellular telephone from 216-467-9439.

       35.     The October 25, 2018 call used a pre-recorded voice and stated that they

were calling regarding an extended warranty plan for Plaintiff’s automobile.

       36.     Plaintiff pressed “1” to speak with a live operator, solely to determine who

the caller was, and was connected with one of John Doe Corporation’s telephone

representatives.

       37.     John Doe Corporation’s phone representative asked Plaintiff for the make

and mileage of his automobile and then transferred him to another phone representative.

       38.     The second representative outlined the proposed extended warranty plan’s

features and expressly stated the coverage would be administered by Palmer. The

representative further provided a callback number of 855-495-1914. When calling the

855-495-1914 number, a consumer hears the same automated message that one hears

when calling the toll-free number listed on Palmer’s website, 800-599-9557. Indeed, both

numbers provide the exact same extensions for “customer support” – 500, “claims” –

505, and “payments” – 335, for example.

       39.     Plaintiff has never provided prior express written consent to Defendants to

receive prerecorded calls to him on the 216-xxx-2594 number.

       40.     Defendants failed to obtain prior express written consent that included, as

required by 47 C.F.R. § 64.1200(f)(8)(i) a “clear and conspicuous” disclosure informing

the person signing that:

       (A) By executing the agreement, such person authorizes the seller to
       deliver or cause to be delivered to the signatory telemarketing calls using
       an automatic telephone dialing system or an artificial or prerecorded



                                            9
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 10 of 19. PageID #: 10



       voice; and

       (B) The person is not required to sign the agreement (directly or
       indirectly), or agree to enter into such an agreement as a condition of
       purchasing any property, goods, or services.

       41.     By placing the prerecorded calls as alleged herein, Defendants have

caused consumers actual harm in the form of annoyance, nuisance, and invasion of

privacy. In addition, the prerecorded call disturbed Plaintiff’s use and enjoyment of his

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s

battery) and the consumption of memory on Plaintiff’s phone.

       42.     In order to redress these injuries, Plaintiff, on behalf of himself and the

other members of the Class, brings suit under the Telephone Consumer Protection Act,

47 U.S.C. § 227, et seq., which prohibits unsolicited prerecorded calls to cellular

telephones.

       43.     On behalf of the Class, Plaintiff seeks an injunction requiring Defendants

to cease all unsolicited pre-recorded calling activities and an award of actual or statutory

damages to the class members, together with costs and reasonable attorneys’ fees.

              PALMER’S LIABILITY FOR TELEMARKETING CALLS

       44.     Palmer is a “person,” as defined by 47 U.S.C. § 153(39).

       45.     The FCC is tasked with promulgating rules and orders related to

enforcement of the TCPA. See 47 U.S.C. § 227(b)(2).

       46.     The FCC has explained that its “rules generally establish that the party on

whose behalf a solicitation is made bears ultimate responsibility for any violations.” See

In re Rules & Regulations Implementing the TCPA, 10 FCC Rcd. 12391, 12397 (1995).




                                             10
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 11 of 19. PageID #: 11



       47.     In its January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. In re Rules and

Regulations Implementing the TCPA, CG Docket No. 02-278, FCC 07-232, Declaratory

Ruling, ¶ 10 (Jan. 4, 2008) (specifically recognizing “on behalf of” liability in the context

of an autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

       48.     On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers, such as Palmer, may not avoid liability by outsourcing telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its
       telemarketing activities to unsupervised third parties would leave
       consumers in many cases without an effective remedy for telemarketing
       intrusions. This would particularly be so if the telemarketers were
       judgment proof, unidentifiable, or located outside the United States, as is
       often the case. Even where third-party telemarketers are identifiable,
       solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases
       substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately
       in order to obtain effective relief. As the FTC noted, because “[s]ellers
       may have thousands of ‘independent’ marketers, suing one or a few of
       them is unlikely to make a substantive difference for consumer privacy.”

In re Joint Petition Filed by DISH Network, 28 FCC Rcd. 6574, 6588 (¶ 37) (2013)
(“May 2013 FCC Ruling”) (internal citations omitted).

       49.     More specifically, the May 2013 FCC Ruling held that, even in the

absence of evidence of a formal contractual relationship between the seller and the

telemarketer, a seller is liable for telemarketing calls if the telemarketer “has apparent (if

not actual) authority” to make the calls. Id. at 6586 (¶ 34).

       50.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability,

including the assertion that a seller’s liability requires a finding of formal agency and




                                              11
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 12 of 19. PageID #: 12



immediate direction and control over the third-party who placed the telemarketing call.

Id. at 6587 n.107.

        51.    The May 2013 FCC Ruling further clarifies the circumstances under

which a telemarketer has apparent authority:

        [A]pparent authority may be supported by evidence that the seller allows
        the outside sales entity access to information and systems that normally
        would be within the seller’s exclusive control, including: access to
        detailed information regarding the nature and pricing of the seller’s
        products and services or to the seller’s customer information. The ability
        by the outside sales entity to enter consumer information into the seller’s
        sales or customer systems, as well as the authority to use the seller’s trade
        name, trademark and service mark may also be relevant. It may also be
        persuasive that the seller approved, wrote or reviewed the outside entity’s
        telemarketing scripts. Finally, a seller would be responsible under the
        TCPA for the unauthorized conduct of a third-party telemarketer that is
        otherwise authorized to market on the seller’s behalf if the seller knew (or
        reasonably should have known) that the telemarketer was violating the
        TCPA on the seller’s behalf and the seller failed to take effective steps
        within its power to force the telemarketer to cease that conduct.

Id. at 6592 (¶ 46)

        52.    Palmer is legally responsible for ensuring that the company that made the

calls complied with the TCPA, even if Palmer did not itself make the calls.

        53.    Palmer knowingly and actively accepted business that originated through

the illegal telemarketing calls from the company that made the calls.

        54.    In fact, Palmer accepted the business from illegal calls from the John Doe

Corporation Defendant, even though it had previously received complaints alleging that

the third parties working on its behalf were violating the TCPA. Indeed, as previously

noted, Palmer settled a TCPA class action with their co-defendants for $650,000 in 2017.

See Mey v. Got Warranty, Inc., No. 5:15-cv-00101, ECF 139-1 Filed 04/05/17 (N.D. W.

Va.).



                                             12
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 13 of 19. PageID #: 13



       55.     Despite these facts, Palmer has continued to fail to monitor the third

parties operating on its behalf.

       56.     By hiring a company to make calls on its behalf, Palmer “manifest[ed]

assent to another person … that the agent shall act on the principal’s behalf and subject to

the principal’s control” as described in the Restatement (Third) of Agency.

       57.     Moreover, Palmer maintained interim control over the actions of the party

that made the calls.

       58.     For example, Palmer had absolute control over whether, and under what

circumstances, it would accept a customer.

       59.     Furthermore, Palmer had day-to-day control over the actions of the calling

party, including the ability to prohibit it from using a pre-recorded message to contact

potential customers of Palmer.

       60.     Additionally, Palmer restricted the geographic location of the calls made

by the company promoting Palmer.

       61.     Palmer also gave interim instructions to the company that made the calls

by providing the volume of calling and contracts it would purchase.

       62.     In other words, Palmer allows its vendors to bind Palmer in contract

following an illegal telemarketing call, such as the one Plaintiff received.

       63.     Finally, the May 2013 FCC Ruling states that called parties may obtain

“evidence of these kinds of relationships … through discovery, if they are not

independently privy to such information.” Id. at 6592-593 (¶ 46). Moreover, evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should be

sufficient to place upon the seller the burden demonstrating that a reasonable consumer



                                             13
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 14 of 19. PageID #: 14



would not sensibly assume that the telemarketer was acting as the seller’s authorized

agent.” Id. at 6593 (¶ 46).

                                   CLASS ALLEGATIONS

        64.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) on behalf of himself and all others similarly situated and seeks

certification of the following Class:

        Robocall Class: All persons in the United States who from a date four
        years prior to the filing of the initial complaint to the present: (1)
        Defendants (or a third person acting on behalf of Defendants) called; (2)
        on the person’s cellular telephone number using an artificial or
        prerecorded voice.

        65.     The following people are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendants,

Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which the

Defendants or their parents have a controlling interest, and its current or former

employees, officers and directors; (3) persons who properly execute and file a timely

request for exclusion from the Class; (4) persons whose claims in this matter have been

finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and

Defendants’ counsel; and (6) the legal representatives, successors, and assigns

of any such excluded persons. Plaintiff anticipates the need to amend the definition of the

Class following class discovery, including discovery revealing the manner by which

Defendants claim they obtained prior express consent to place autodialed and/or pre-

recorded calls to the Plaintiff.

        66.     Numerosity: The exact number of members within the Class is unknown

and not available to Plaintiff at this time, but it is clear that individual joinder is



                                               14
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 15 of 19. PageID #: 15



impracticable. On information and belief, Defendants have placed unsolicited calls to

hundreds or thousands of consumers who fall into the definition of the Class. Members of

the Class can be identified through Defendants’ records.

       67.     Typicality: Plaintiff’s claims are typical of the claims of other members of

the Class in that Plaintiff and the members of the Class sustained damages arising out of

Defendants’ uniform wrongful conduct, namely their unauthorized telemarketing calls.

Plaintiff is a member of the Class defined herein, and if Plaintiff is able to recover for the

claims set forth in this Complaint, then the other members of the Class will have a right

to recover as well.

       68.     Adequate Representation: Plaintiff will fairly and adequately represent

and protect the interests of the Class and has retained counsel competent and experienced

in complex class actions, including class actions under the TCPA and related statutes.

Plaintiff has no conflicts with, or interests antagonistic to, those of the Class, and

Defendants have no defenses unique to Plaintiff.

       69.     Commonality and Predominance: There are many questions of law and

fact common to the claims of Plaintiff and the Class, and those questions predominate

over any questions that may affect individual members of the Class. Common questions

for the Class include, but are not necessarily limited to the following:

   a) Whether Palmer is liable for the conduct of their third-party vendor;

   b) Whether John Doe Corporation made calls with a prerecorded message;

   c) Whether Defendants’ conduct constitutes a violation of the TCPA;

   d) Whether Defendants utilized an artificial or prerecorded voice to place calls to

       members of the Class;



                                              15
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 16 of 19. PageID #: 16



   e) Whether members of the Class are entitled to statutory and treble damages based

       on the willfulness of Defendants’ conduct;

   f) Whether Defendants obtained prior express consent to contact any class members;

   g) Whether Defendants’ calls constitute telemarketing or were dual purpose

       messages;

   h) To the extent Defendants’ conduct does not constitute telemarketing, whether

       Defendants obtained prior express oral consent to contact any class members; and

   i) Whether Defendants’ conduct was willful such that Plaintiff and the Class are

       entitled to treble damages.

       70.     Superiority: This case is also appropriate for class certification because

class proceedings are superior to all other available methods for the fair and efficient

adjudication of this controversy. Joinder of all parties is impracticable, and the damages

suffered by the individual members of the Class will likely be relatively small, especially

given the burden and expense of individual prosecution of the complex litigation

necessitated by Defendants’ actions. Thus, it would be virtually impossible for the

individual members of the Class to obtain effective relief from Defendants’ misconduct.

Even if members of the Class could sustain such individual litigation, it would still not be

preferable to a class action. Individual litigation would increase the delay and expense to

all parties due to the complex legal and factual controversies presented in this Complaint.

By contrast, a class action presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a

single Court. Economies of time, effort and expense will be fostered and uniformity of

decisions ensured.



                                             16
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 17 of 19. PageID #: 17



         71.    Adequate notice can be given to the members of the Class directly using

information maintained in Defendants’ records or through notice by publication.

                            FIRST CAUSE OF ACTION
                         Telephone Consumer Protection Act
                            (Violation of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Robocall Class)

         72.    Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

         73.    Defendants and/or their agents placed unsolicited calls to cellular

telephone numbers belonging to Plaintiff and the other members of the Robocall Class.

         74.    These calls were made without the prior express written consent of the

Plaintiff and the other members of the Robocall Class to receive such calls.

         75.    These calls, including those to Plaintiff, utilized an artificial or

prerecorded voice.

         76.    To the extent prior written express consent was required, Defendants

failed to obtain prior written express consent that disclosed to the consumer that agreeing

to receive pre-recorded calls was not a condition of purchase or use of any goods or

service. Neither was oral consent provided.

         77.    To the extent Palmer’s agent, John Doe Corporation, placed the calls at

issue, Palmer’s agent acted with actual or apparent authority and/or in accordance with a

contract between Palmer and its agent, John Doe Corporation. Palmer’s agent acted under

Palmer’s control and for Palmer’s benefit and/or with Palmer’s knowledge and approval.

Palmer controlled its agent and knew about, and received the benefits of, the agent’s

calling activities. Palmer ratified the agent’s conduct with respect to the placing of such

calls.

                                               17
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 18 of 19. PageID #: 18



        78.    Defendants have, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a

result of Defendants’ conduct, Plaintiff and the other members of the Robocall Class are

each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for

each violation of such act.

        79.    In the event that the Court determines that Defendants’ conduct was

willfull and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of

statutory damages recoverable by Plaintiff and the other members of the Robocall Class.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Daniel Karon, individually and on behalf of the Class,

prays for the following relief:

        1.     An order certifying this case as a class action on behalf of the Class as

defined above; appointing Karon as the representative of the Class and appointing his

attorneys as Class Counsel;

        2.     An award of actual and statutory damages to be paid into a common fund

for the benefit of Plaintiff and the Class;

        3.     An order declaring that Defendants’ actions, as set out above, violate the

TCPA;

        4.     An order requiring Defendants to disgorge any ill-gotten funds acquired as

a result of its unlawful telephone calling practices;

        5.     An order requiring Defendants to identify any third-party involved in the

prerecorded calling as set out above, as well as the terms of any contract or compensation

arrangement it has with such third parties;




                                              18
  Case: 1:18-cv-02658-CAB Doc #: 1 Filed: 11/16/18 19 of 19. PageID #: 19



       6.      An injunction requiring Defendants to cease all unsolicited prerecorded

calling activities, and otherwise protecting the interests of the Class;

       7.      An injunction prohibiting Defendants from contracting with any third-

party for marketing purposes until it establishes and implements policies and procedures

for ensuring the third-party’s compliance with the TCPA;

       8.      An award of reasonable attorneys’ fees and costs to be paid out of the

common fund prayed for above; and

       9.      Such further and other relief as the Court deems necessary.


                                     JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.

                                               DANIEL KARON, individually and on
                                               behalf of a Class of similarly situated
                                               individuals


Dated: November 16, 2018                           /s/   Adam T. Savett

                                               Adam T. Savett
                                               SAVETT LAW OFFICES LLC
                                               2764 Carole Lane
                                               Allentown PA 18104
                                               Telephone: (610) 621-4550
                                               Facsimile: (610) 978-2970
                                               adam@savettlaw.com

                                               Katrina Carroll
                                               LITE DEPALMA GREENBERG LLC
                                               111 W. Washington Street
                                               Suite 1240
                                               Chicago, IL 60602
                                               Telephone (312) 750-1265
                                               Facsimile: (973) 623-0858
                                               kcarroll@litedepalma.com

                                               Attorneys for Plaintiff and the Putative Class

                                              19
